UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOARD OF TRUSTEES OF THE
WESTCHESTER PUTNAM COUNTIES
HEAVY & HIGHWAY LABORERS’ LOCAL
NO. 60 PENSION FUND, WELFARE FUND,
ANNUITY FUND, APPRENTICE AND
TRAINING FUND, LEGAL SERVICES
FUND, INDUSTRY ADVANCEMENT FUND;
THE NEW YORK STATE LABORERS :
EMPLOYERS COOPERATION AND : ORDER
EDUCATION AND TRUST FUND; THE :
LABORERS LOCAL 60 AND : 19 CV 7837 (VB)
CONSTRUCTION INDUSTRY COUNCIL OF
WESTCHESTER AND HUDSON VALLEY,
INC.; and WESTCHESTER PUTNAM
COUNTIES HEAVY & HIGHWAY
LABORERS’ LOCAL NO. 60,

Plaintiffs,

  

V. Nema
SECO AE

 
   

WJL EQUITIES CORP.; CNB CONTRACTING
CORP.; WJL CORPORATION; WJL
CONSTRUCTION CORP.; DANIELLE
BUENAVENTURA; WILLIAM LOUGHEED;
and ABC Corporations 1—10,

Defendants.

 

i

The Court conducted an initial conference today, at which counsel for all parties appeared
in person and at which defense counsel informed the Court of defendants’ consent to plaintiffs’
application to amend the complaint. (See Doc. #37).

Accordingly, it is HEREBY ORDERED:

l, Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, plaintiffs’
application to amend the complaint is GRANTED,

2. By December 23, 2019, plaintiffs shall file and serve the amended complaint.
3. By January 13, 2020, defendants shall answer, move, or otherwise respond to the

amended complaint.

Dated: December 9, 2019
White Plains, NY

SO ORDERED:

Vil |

Vincent L. Briccetti
United States District Judge

 
